•           •           •     
  •          •         •





MEMORANDUM OPINION

No. 04-10-00507-CV

IN RE BEXAR APPRAISAL DISTRICT

Original Mandamus Proceeding

 
PER CURIAM
 
Sitting:            Catherine Stone, Chief Justice
Sandee Bryan Marion, Justice
Marialyn Barnard, Justice
 
Delivered and Filed: July 21, 2010 

PETITION FOR WRIT OF MANDAMUS DENIED
            On July 8, 2010, relator filed a petition for writ of mandamus and a motion for emergency
temporary relief.  The court has considered relator’s petition for writ of mandamus and is of the
opinion that relator is not entitled to the relief sought.  Accordingly, the petition for writ of
mandamus and the motion for emergency temporary relief are DENIED.  See Tex. R. App. P. 52.8(a). 
  
PER CURIAM